COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
                                                              No. 08-11-00244-CV
                                              §
                                                                  Appeal from
 IN THE MATTER OF J.A.B.,                     §
                                                               65th District Court
 A JUVENILE                                   §
                                                            of El Paso County, Texas
                                              §
                                                                (TC # 10,01201)
                                              §


                                      JUDGMENT

       The Court has considered the cause on the record and concludes that there was no error in

the judgment. We therefore affirm the judgment of the court below.

       It has been determined that Appellant is indigent for purposes of appeal; therefore, this

Court makes no other order with respect to the payment of costs on appeal. This decision shall

be certified below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF JULY, 2013.



                                     ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rivera, and Rodriguez, JJ.